{¶ 29} I concur with the majority as to its disposition of this case. I write separately only to make explicit what I find to be implicit in the majority's analysis. If non-indigent parents of a child refuse to provide counsel for that child and that child wants to be represented by counsel, that child is indigent and the court must appoint counsel. Any waiver of counsel by such child must be done with clear knowledge of what counsel can do for the child as well as the fact that counsel will be provide at no cost to the child.